Citation Nr: 1100988	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military duty from June 1965 to June 1969 
and is in receipt of the Purple Heart.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In April 2008, the RO awarded service connection for PTSD and an 
initial disability rating of 30 percent was assigned.  In August 
2009, the RO revisited the matter and determined that an initial 
disability rating of 50 percent was warranted throughout the 
entire rating period.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
not been shown to be manifested by occupational and social 
impairment with deficiencies in most areas or inability to 
establish and maintain effective social relationships; his 
symptoms primarily involve depressed mood, anxiety, sleep 
impairment, intrusive thoughts, irritability, avoidance, 
isolation and memory and concentration difficulties.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an increased disability rating here 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports dated in January 2008 and 
August 2009.  Moreover, the Veteran's statements in support of 
the claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Moreover, an appeal from the initial assignment of a disability 
rating, such as this case, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Throughout the entirety of the period on appeal, the Veteran's 
service-connected PTSD has been evaluated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a rating of 50 percent is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly- learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.

A rating of 100 percent is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The evidence of record includes Global Assessment of Functioning 
(GAF) scores. GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes) (2010).

In January 2008, the Veteran was afforded a VA examination.  The 
Veteran presented with complaints of an exaggerated startle 
response, episodic periods of depression, anxiety and impatience.  
He had also lost interest in camping, which he had previously 
enjoyed, as it reminded him of the jungles in Vietnam.  He denied 
any drug or alcohol abuse.  The Veteran had been consistently 
employed until October 2006, when he retired due to back and hip 
problems.  He reported that he had friends and was involved in 
his church.  He denied any educational or legal problems.  

Upon metal status examination, he was alert and oriented in all 
spheres.  His mood was mildly depressed and affect was somewhat 
blunted.  There was no disturbance of speech or thought process 
noted.  He denied any suicidal or homicidal ideation and any 
auditory or visual hallucinations.  He indicated that his short 
term memory was "okay"; however, he was experiencing 
difficulties with his long-term memory.  Despite the Veteran's 
complaints that his memory was not as good as he wanted it to be, 
it was within normal limits.  Judgment, insight and impulse 
control were intact.  

Two days after the examination, the Veteran contacted the VA 
examiner very distressed and reported that he had been 
remembering details of his military experience.  He indicated 
that he coped by isolating himself and avoiding stressful 
stimuli.  Although he had reported that he had friends, he 
revealed that he did not see them on a regular basis and that he 
spent most of his time alone.  Additionally, he did not have a 
"close" relationship with his family.  The VA examiner 
determined that the Veteran suffered from PTSD, characterized by 
re-experiencing events, intrusive memories, social isolation, 
blunted affect, concentration difficulties, increased startle 
response to loud noises and possibly irritability.  A GAF score 
of 61 was assigned.

Relevant VA treatment records include Mental Health consultation 
notes dated from January 2008 through January 2009.  In January 
2008, there was no evidence of suicidal ideation, homicidal 
ideation, visual or auditory hallucinations, depression anxiety, 
sleep disturbance, change in appetite, social withdrawal or 
decreased memory.  In March 2008 and June 2008, the Veteran was 
oriented in all three spheres and he maintained good eye contact.  
His speech was productive and his mood was slightly anxious.  His 
affect was appropriate and thought processes were goal directed 
and fairly rational.  The Veteran denied any suicidal or 
homicidal ideation and any auditory or visual hallucinations.  
Memory was good and concentration was fair.  Judgment was deemed 
fair and insight was limited.  He was assigned a GAF of 61.  In 
September 2008, December 2008 and January 2009, the Veteran was 
fully oriented.   His mood varied from "good," to "slightly 
anxious" to "sad."  He consistently exhibited full range of 
affect.  Thought processes were linear and goal directed.  He 
denied any hallucinations or delusions.  Impulse control was 
fair.  Insight and judgment were good.  The Veteran did not 
receive any additional VA mental health treatment from February 
2009 through October 2009.

An additional VA examination was conducted in August 2009.  At 
that time, the Veteran was living alone.  He reported sleep 
difficulties, depression, intrusive thoughts and memories, 
avoidance of stressful stimuli, irritability, social isolation, 
anxiety and mild memory and concentration problems.  He also 
tried to avoid crowds.  The Veteran indicated that he had a good 
relationship with his two sons; however, he had limited contact 
with his 10 siblings.  He stated that he isolated himself to 
avoid confrontations and because he did not want to get too close 
to someone for fear of losing them.  He attempted to find peace 
through artwork and painting.

Upon mental status examination, the Veteran's mood was somewhat 
depressed.  Affect was constricted and blunted.  There was no 
evidence of hallucinations, delusions or psychotic processes.  
Thought processes were organized, rational, and relevant.  
Thought content was preoccupied with Vietnam and its current 
effects on his life.  He had occasional passive suicidal 
ideation.  He was oriented in all spheres.  Although he did 
report some mild memory and concentration problems, there was no 
objective evidence of such found during the examination.  Insight 
was good and judgment was intact.  Although he was easily 
frustrated, he went to great lengths to control himself.  The 
examiner summarized that socially the Veteran was able to relate 
superficially to people and enjoyed trying to be helpful.  He 
went to great lengths to avoid things that reminded him of 
Vietnam and actively suppressed painful memories.  Additionally, 
on purely psychiatric grounds, the Veteran appeared able to work 
even though his physical problems prevented it.  The examiner 
characterized the Veteran's symptoms as moderate in severity and 
a GAF score of 55 was assigned.  

Following a review of the record, the Board finds that the 50 
percent evaluation assigned throughout the rating period on 
appeal most nearly approximates the Veteran's disability picture 
and that a higher evaluation is not warranted for any portion of 
the appeal.  Indeed, the evidence of record is negative for a 
history of hospitalizations, or for symptoms of active suicidal 
or homicidal ideation.  The evidence additionally fails to show 
impaired judgment and insight, obsessional rituals, speech or 
communication deficiencies, or near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Regarding impulse control, 
although the Veteran was irritable, he exerted great effort to 
control himself.   Further, there is no demonstration of spatial 
disorientation or neglect of personal appearance.  Despite his 
isolative tendencies, the August 2009 VA examiner indicated that 
the Veteran was able to relate superficially to others; he 
maintained a relationship with his two sons; he enjoyed being 
helpful to others and engaged in activities at his church.   
Finally, the August 2009 VA examiner did not attribute any 
occupational impairment to the Veteran's PTSD.  Thus, all of 
these criteria associated with the next-higher 70 percent rating 
have not been satisfied.

The Board does acknowledge the August 2009 VA examination finding 
of occasional passive suicidal ideation.  However, this symptom, 
standing alone, does not lead to the conclusion that the 
Veteran's disability picture most nearly approximates the next-
higher evaluation.  This is especially so given that the 
remaining record reflects consistent denials of such 
symptomatology, with no showing of active thoughts during any 
portion of the rating period on appeal.

Further weighing against the claim, the Veteran has been assigned 
GAF scores ranging from 55-61.  Such scores are suggestive of 
moderate symptoms or moderate impairment in social or 
occupational functioning.  Again, some social impairment is 
shown, but such degree of impairment is contemplated by the 50 
percent evaluation already in effect.  As noted, the Veteran 
engages in church activities and maintains a relationship with 
his two children.  He also appears to engage in painting and 
artwork, as noted in the August 2009 VA examination.  

In conclusion, after considering the totality of the evidence of 
record, the Board finds that the criteria for an initial 
evaluation in excess of 50 percent have not been met.  The 
pertinent medical evidence collectively reflects that the 
Veteran's PTSD was primarily characterized by depressed mood, 
anxiety, sleep impairment, intrusive thoughts, irritability, 
avoidance, isolation and memory and concentration difficulties.  
The Board finds that these symptoms more nearly approximate 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the level of impairment contemplated in the 
initial 50 percent disability rating.

Overall, the evidence does not support an initial evaluation in 
excess of 50 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 70 percent, rating were not met it 
logically follows that the criteria for higher rating of 100 
percent have not been met.

To the extent that the evidence of record indicates that the 
Veteran is unemployed, the Board will address the criteria under 
38 C.F.R. § 4.16, addressing total disability rating based on 
individual unemployability (TDIU), as a component of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 
451 (2009).  In this case, a VA examiner in August 2009 finds 
that the Veteran's psychiatric problems do not preclude 
employment; rather, his physical disorders (for which there is no 
active appeal before the Board) were what prevented him from 
working.  As such, the evidence fails to establish that he is 
unable to secure and follow substantially gainful employment, 
barring entitlement to TDIU at this time. 

Extraschedular Considerations

The Board must determine whether the schedular evaluations are 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is  not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of PTSD, but the medical evidence reflects that 
those manifestations are not present here.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected PTSD.  As the 
rating schedule is adequate to evaluate the disability, referral 
for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against 
assigning a disability rating in excess of 50 percent for PTSD.  
As the preponderance of the evidence is against the claim, there 
is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


